DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 9/6/2022 submission filed in Application 17/380,364.  
Claims 1, 3-6, 9, 11-13, 17-20 are amended.  Claims 2, 10, 14-16 are cancelled.  Claims 1, 3-9, 11-13, 17-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 9/6/2022 with respect to the prior art have been considered but are moot because the arguments do not apply to the new grounds of rejection that was necessitated by amendment.
Applicant's remaining arguments have been fully considered but they are not persuasive. 

Regarding the rejections under 101, the Applicant argues “the UI recited in independent claims 1, 9, and 17, displays a limited set of information to a user (e.g., information regarding a scheduled online conference, information about the included food service, and a link to a food service application for placing a food order), resulting in an improved user interface which allows the user to more quickly access information regarding the food service included with the scheduled online meeting and to efficiently access the food service application and place a food order. The Federal Circuit has recognized that such user interface claims are directed to "an improvement in the functioning of computers" and not to any abstract idea, and thus are patent eligible under step one of the eligibility analysis.  Applicant respectfully submits that the particular combination of features recited in amended independent claim 1, 9, and 17, when considered as a whole, like the patent-eligible claims in Core Wireless, are not directed to an abstract idea, and thus recite patent-eligible subject matter.”
The Examiner respectfully disagrees. In Core Wireless the court held that:
Claim 1 of the ’476 patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.

The instant case is not directed to an improved display.  The instant case is directed to  receiving a notification of a conference and allowing users to order food to be delivered for the conference.  This is accomplished by displaying a notification link to a food service application with a notification of a scheduled meeting.   Displaying a notification link to users is not directed to an improved interface in Core Wireless.  Displaying a notification with a link to order food is not an improvement top the technology.  This is considers abstract  as it is dieted to managing personal behavior or relationships or interactions between people and business relations.  As such, the Examiner is not persuaded that the claims are directed to a technical improvement.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-13, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1, 3-8 are directed toward a method for scheduling of the online conference that includes food service.  Claims 9, 11-13 are directed toward a system for scheduling of the online conference that includes food service.  Claims 17, 18--20 are directed toward a system for scheduling of the online conference that includes food service.  As such, each of the claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of scheduling an online conference that includes food service which is abstract as it is drawn to commercial or legal interactions (sales activities or behaviors and business relations) and managing social activities.  The elements of Claim 1 that represent the Abstract idea include:

A method comprising: 
displaying, a notification of a scheduled online conference, the notification being sent by a conference, the notification including a link to a food service application;
 responsive to activation of the link to access the food service application, sending, information about the scheduled online conference to the food service application, wherein the information about the scheduled online conference includes information regarding whether a food order placed via the link is to be paid at the time the food order is placed or by a conference organizer; 
responsive to the food order being placed with the food service application, sending, a notification informing of the placing of the food order to the conference application; and 
responsive to receiving a bill for the food order from the food service application, forwarding, , the bill for the food order to the conference application for processing of payment of the bill.

Under its broadest reasonable interpretation, these recitations are commercial or legal interactions (including agreements in the form of contracts; sales activities or behaviors; business relations) and managing interactions and social activities between people which are abstract.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a practical application.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements:
a computing device to perform the displaying, the sending, and the forwarding;
 a user interface (UI) on the computing device, the notification being sent by a conference server application;

Claims 9 and 17 further recites the following additional elements:
A computing device comprising: one or more non-transitory machine-readable mediums configured to store instructions; and one or more processors configured to execute the instructions stored on the one or more non-transitory machine-readable mediums, wherein execution of the instructions causes the one or more processors to perform the recited steps
A non-transitory machine-readable medium encoding instructions that when executed by one or more processors cause a process to be carried out, the process including performing the recited steps.
The additional elements of the computing device and the non-transitory machine-readable mediums configured to store instructions and processors configured to execute the instructions are indicative of mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
Further, the configuration of computing devices amount to a general linking the use of the judicial exception to a particular technological environment or field of use (i.e. a networked system comprising a computing device, a food service application, ad a conference server.  See MPEP 2106.05(h) that provides examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception including requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).   The instant case is similar as the additional elements merely limit the abstract idea to the recited tectological environment (a computing device, a server and an application in communication with each other).  
The combination of the generic storage and the general link to a particular technological environment does not add more than when viewing the claims individually.  Accordingly, the combination of additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similarly, limitation that amount to generally linking the Abstract idea to a particular technological environment are not indicative of an inventive concept.  As such the combination of the additional elements does not provide an inventive concept.
Further, Claims 3-8 further limit that Abstract ideas that was already addressed in the rejection of claim 1 by reciting limitations that further limit Abstract social and commercial interactions.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 3-8 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 1, 3-8 otherwise styled as a system or computer program product, for example, would be subject to the same analysis.  As such claims 9, 11-13, 17-20 are rejected for similar reasons as claim 1-8.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 9-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cupid US 2021/0374884 A1 in view of US Havas 2013/0151357 A1.

As per Claim 1 Cupid teaches A method comprising: 
displaying, by a computing device a notification of a scheduled online conferenc(see Cupid fig. 2 and para. 17 that teaches FIG. 2 illustrates an exemplary message for a real meal with virtual networking as disclosed herein. Block 115 may be an electronic message that may be for an appointment at a date and time. The electronic message may include information for an electronic appointment (e.g., video conference link, teleconference link, or other conference identifier) and ordering information for ordering food or other products associated with the electronic appointment. Example ordering information may include budgets for food purchase, selection of types of foods or restaurants, links to a food ordering system, or the like.)
Cupid teaches responsive to activation of the link to access the food service application, sending, by the computing device, information about the scheduled online conference to the food service application, Para. 26 teaches with continued reference to FIG. 6, at step 152, receive an indication of a first order of food associated the first profile during the period. At step 153, send instructions to prepare the first order of food. At step 154, receive an indication that the first order is paid by an account associated with the first profile. At step 155, receive, e.g., by device 104, an indication of an address to deliver the food and an indication not to expose (e.g., keep private, such as do NOT display or send) the address to the first profile. At step 156, send instructions to display the progress in delivering the food to the address. This progress may be displayed to all parties of the meeting appointment, such as parties associated with device 101-device 103.
responsive to the food order being placed with the food service application, sending, by the computing device, a notification informing of the placing of the food order to the conference server application; and Para. 26 teaches with continued reference to FIG. 6, at step 152, receive an indication of a first order of food associated the first profile during the period. At step 153, send instructions to prepare the first order of food. At step 154, receive an indication that the first order is paid by an account associated with the first profile. At step 155, receive, e.g., by device 104, an indication of an address to deliver the food and an indication not to expose (e.g., keep private, such as do NOT display or send) the address to the first profile. At step 156, send instructions to display the progress in delivering the food to the address. This progress may be displayed to all parties of the meeting appointment, such as parties associated with device 101-device 103.
processing of payment of the bill. Para. 27 teaches for a business lunch, a first date, or similar activity, it may be beneficial to allow for one individual to pay for another's meal that is delivered to the person's home. In addition, it may be beneficial, when considering privacy, to have the meal be delivered without the need to expose the address to the individuals participating in the activity.

Cupid does not teach wherein the information about the scheduled online conference includes information regarding whether a food order placed via the link is to be paid at the time the food order is placed or by a conference organizer;  However, Havas para. 12 teaches as shown in FIG. 1, a method for enabling group food orders includes: receiving a food order from an order coordinator in Block S110, the food order specifying a payment source and a group of participants; storing a suborder for each participant on a server in Block S120, each suborder including a default food item and accessible by a respective participant over a computer network; generating a notification for a particular participant in Block S130, the notification comprising a prompt to select an alternative food item for a particular suborder affiliated with the particular participant; modifying the particular suborder, stored on the server, according to an alternative food item selected by the particular participant in Block S140; combining the modified particular suborder and a suborder of each other participant in the group into an aggregated food item order in Block S150; and charging the payment source for the aggregated food item order in Block S160.
responsive to receiving a bill for the food order from the food service application, forwarding, by the computing device, the bill for the food order to the conference server application for processing of payment of the bill. Havas 12 combining the modified particular suborder and a suborder of each other participant in the group into an aggregated food item order in Block S150; and charging the payment source for the aggregated food item order in Block S160.  Para. 50-51 teach as shown in FIGS. 1 and 2, Block S160 of the method recites charging the payment source for the aggregated food item order. Generally, once Block S170 submits the aggregated food item order to the food fulfillment service (and food delivery service), Block S160 functions to pay the food fulfillment service for the aggregated food item order by charging the cost of the order to the payment source. In one example implementation, Block S160 charges the payment source automatically, such as when all designated participants have submitted respective suborders. In another example implementation, Block S160 charges the payment source after authorization or approval from the order coordinator or other point person.  The payment source can be a personal or company debit card, credit card, stored-value (e.g., gift) card, bank account, checking account, or any other suitable form of digital currency or payment. In an implementation in which the order coordinator has selected a local delivery option, Block S160 can include a delivery fee in the charge amount for the food order if the food fulfillment service provides the delivery, or Block S160 can charge a separate transaction to the payment source for the food delivery service that is distinct from the food fulfillment service. In an implementation in which multiple payment options are entered for the food order, Block S160 can also handle shared charges across the multiple payment sources. Both Cupid and Havas are directed to coordinating with food service.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Cupid to include wherein the information about the scheduled conference includes information regarding whether a food order placed via the link is to be paid at the time the food order is placed or by a conference organizer responsive to receiving a bill for the food order from the food service application, forwarding, by the computing device, the bill for the food order to the conference server application for processing of payment of the bill as taught by Havas to provide and easier means to facilitate group orders (as suggested by Havas para. 3).
As per Claim 3 Cupid teaches the method of claim 1, wherein the notification includes an indication that the food service is to be paid by the conference organizer..   (Cupid para. 21 teaches As shown in FIG. 4, the online service for ordering food may include an indication that the food may be paid by someone else (e.g., first user or conference organizer). )

As per Claim 4 Cupid teaches the method of claim 3, wherein the notification includes an indication of a maximum amount that is to be paid for the food order by the conference organizer.   (Cupid para. 21 teaches there may be an option for the second user to reject the first user's offer to pay for food, therefore the second user may pay for any food ordered. The online service for ordering food may include an indication of a budget for purchase of the food. There may be an option to go over the budgeted amount and pay in which the account of the second user pays for the overage.)

As per Claim 5 Cupid teaches the method of claim 1, wherein the notification includes an indication that the food service is to be paid by a conference participant.  (Cupid para. 23 teaches field 128 may indicate that another user is paying for a particular order.)

Claims 9-13 recite similar limitations to those recited in claims 1-5 and are rejected for similar reasons.  Further, Cupid teaches a computing device comprising: one or more non-transitory machine-readable mediums configured to store instructions; and one or more processors configured to execute the instructions stored on the one or more non-transitory machine-readable mediums, wherein execution of the instructions causes the one or more processors to perform the recited steps. (see Cupid para. 48).

Claims 17-20 recite similar limitations to those recited in claims 1, 3-5 and are rejected for similar reasons.  Further, Cupid teaches non-transitory machine-readable medium encoding instructions that when executed by one or more processors cause a process to be carried out, the process including the recited steps: (see para. 48)

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cupid US 2021/0374884 A1 in view of US Havas US 2013/0151357  A1 in view of Connor US 2015/0339633 A1.

As per Claim 6 Cupid does teach the method of claim 1, further comprising: responsive to a receipt of the bill for the food order: collecting, by the conference server application, an amount from a conference organizer to pay the bill for the food order; and making an appropriate payment to the food service application to pay for the food order.   However, Conner para. 32 teaches the service can electronically collect payment from either the member or attendees, and disburses or electronically sends the payment to the restaurant. As a result, restaurants are matched and gain exposure with customers that are a good fit based on budget, location, hours of operation, cuisine type, dietary requirements, and various other criteria.  Para. 51 teaches upon completion of the above-referenced processing, a restaurant for the meeting is finally selected at step 68 with a corresponding “book choose” process 68a initiated to display options and permit user selection of the preferred meal catering provider. Then, the organizer can select whether a meeting will include individual or group meal options at step 70, and whether the host or the attendees will be paying for meals at step 72. From there, payment details (credit card, Pay Pal, etc.) are inputted by the organizer for payment of the meeting at step 74. Upon completion, a notification of the set meeting and the subject details associated with the meeting are send out at “book notice” step 76.  Both Cupid and Conner are directed to meetings with food service.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Cupid to include responsive to a receipt of a bill for a food order placed with the food service application by the at least one conference participant: collecting an amount from a conference organizer to pay for the food order; and making an appropriate payment to the food service application to pay for the food order as taught by Conner to greatly increase efficiency, ease-of-use and overall seamless administration (see para. 4).

As per Claim 7 Cupid does teach the method of claim 6, wherein collecting the amount from the conference organizer includes debiting a payment account associated with the conference organizer.  However, Conner para. 32 teaches the service can electronically collect payment from either the member or attendees, and disburses or electronically sends the payment to the restaurant. As a result, restaurants are matched and gain exposure with customers that are a good fit based on budget, location, hours of operation, cuisine type, dietary requirements, and various other criteria.  Para. 51 teaches upon completion of the above-referenced processing, a restaurant for the meeting is finally selected at step 68 with a corresponding “book choose” process 68a initiated to display options and permit user selection of the preferred meal catering provider. Then, the organizer can select whether a meeting will include individual or group meal options at step 70, and whether the host or the attendees will be paying for meals at step 72. From there, payment details (credit card, Pay Pal, etc.) are inputted by the organizer for payment of the meeting at step 74. Upon completion, a notification of the set meeting and the subject details associated with the meeting are send out at “book notice” step 76.  Both Cupid and Conner are directed to meetings with food service.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Cupid to include responsive to a receipt of a bill for a food order placed with the food service application by the at least one conference participant: collecting an amount from a conference organizer to pay for the food order; and making an appropriate payment to the food service application to pay for the food order as taught by Conner to greatly increase efficiency, ease-of-use and overall seamless administration (see para. 4).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cupid US 2021/0374884 A1 in view of Havas US 2013/0151357 A1 in view of Connor US 2015/0339633 A1 as applied to Claim 6 and in further view of Ahmad US 2016/0117762 A1.

As per Claim 8 Cupid teaches the method of claim 6, wherein making the appropriate payment to the food service application includes a conversion from a first currency to a second currency.  However, Ahmad para. 59 teaches guest may participate in the teledining session wherein a common menu is shared among geographically remote attendees, optionally along with single billing, pricing, and payment data as desired. For example, a guest may place a meal order at S3049. Before the teledining session ends, a geographically remote host, having viewed the shared menu, pricing, and final bill, may pay the guest's bill, including tax and tip, with currency conversion being automatic, or handled by known methods.  Both Cupid and Ahmad are directed to sharing dining experiences in different locations.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Cupid to include wherein making the appropriate payment to the food service application includes a conversion from a first currency to a second currency as taught by Conner to greatly increase efficiency, ease-of-use and overall seamless administration (see para. 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683